                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

JAMES CHARLEY MOON, #212228,                 )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         ) CIVIL ACTION NO. 3:18-CV-369-WHA
                                             )
DR. ELLIS, et al.,                           )
                                             )
          Defendants.                        )

                                          ORDER

        On September 6, 2019, the Magistrate Judge entered a Recommendation (Doc.

35) to which no timely objections have been filed. Upon an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for the plaintiff’s failure to provide

the court with his current address.

       3. No costs are taxed.

       A separate Final Judgment will be entered.

       DONE this 1st day of October, 2019.



                                         /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
